Title: To James Madison from William Eaton, 7 August 1802
From: Eaton, William
To: Madison, James


Sir,
Tunis 7th. Aug. 1802.
Since closing my dispatches of day before yesterday I have received official information of the hostile menaces of the Emperor of Morocco, and of Commodore Morris being detained in that quarter to wait the result. In consequence of this intelligence I have written to Mahamet Bashaw and Consul Pulis, inclosures 1. & 2. It is now become, in my view of our actual situation, more important than ever to retain, if possible, this Bashaw in our interest; because if the project with him succeed, it will defeat at once those of his Brother and the Emperor. It was an unlucky circumstance that our good friends the English set the Tripoline equipages of the ship and brig at Gibr. on the Morocco coast. Not less so that they gave convoy to the escape of Morad Rais. Have we still in America any body who believes in English Magnanimity!
Inclosures 3. & 4. require no explication.
Last spring this Bey peremptorily demanded my passports for his merchant vessels to Tripoli. I as peremptorily refused. He ordered me to quit the regency in the first American ship which should appear. I came to the right about; and, returning to my office, forbade my secretary filling any more passports for cruisers. The Bey’s commercial Agent soon appeared at the Amn. house; and begged, in God’s name, that I would retract from this resolution. I answered, the Bey had chosen his position. I had taken mine; which I should hold so long as he persisted in his. This produced a message from the Bey for me to appear at Bardo. I went. An amnesty was agreed on. And a discussion entered upon on the relative advantages and disadvantages of peace and war. The minister acknowledged their inferiority of fighting our ships of war—But, added, “you cannot do us any hurt. We will lay up our large ships and send out our small cruisers to distress your commerce. A fly in a man’s throat, said he, though it will not kill him, will make him vomit. But, continued he, it is not our object to provoke a war by sending you away: we only want a Consul of more accommodating disposition—more friendly to the Barbary interests.” That is to say, who will yield implicitly to all their demands and receive gratuities in return.
When the Bey’s demand for a sloop of war was in discussion, the winter after my arrival here; and when menace had failed, he sent a renegade to me with a tiskery, permit, to ship a thousand caffices (14,000 bushls.) of wheat. As tiskeries then sold this was worth little less than ten thousand dollars. I had occasion for it, and indeed, had asked for it on the terms of other purchasers. On receiving it I asked the messenger the price? He said, his master sent it as an expression of friendship! I returned it into his hands, with a compliment of twelve dollars for his trouble, and told him to say to his Master that, We did not do business in that way. Consequence, the Bey refused me the tiskery for payment. This circumstance produced the observation, I conjecture, at Bardo last summer, when it was proposed to offer me a consideration for passports to Tripoli, that The English and Americans never took bribes. The postures I have taken and held here, since the war, have kept me in continual perplexity and embarassment. Why? I have been badly supported—or rather not supported at all. It is to be hoped this will not always be the case. National Honor, interest, economy dictate otherwise. Gentlemen late in command say I am too fast. Capn. Murray likewise. Perhaps it is because they are too slow. A decisive blow must be struck here. The interests, as the habits, of these States are the same. And, notwithstanding any friendly professions they may utter while a douceur still rests unliquidated on their tongue, they will ultimately drop the mask, except restrained by an impression of fear. It cannot but occur, that the issue of this war will serve as precedent for ages. I am a too well wisher to present administration, apart the interests of my country, not to hope that it will be honorable. This is an expression which modesty, perhaps, should cherish and conceal. But it is presumed my tedious communications are not for the criticism of the world. Besides, I am happy to learn that the term Republican is no longer opprobrious in our country. I have the honor to remain with perfect respect Sir, your Mo. Obed Servt
William Eaton
 

   
   RC and enclosures (DNA: RG 59, CD, Tunis, vol. 2, pt. 1); letterbook copy (CSmH). RC docketed by Brent.



   
   In his letter to Hamet Qaramanli, 6 Aug. 1802 (2 pp.; printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 2:227), Eaton acknowledged the pasha’s 16 July letter and informed him that Joseph Pulis would give him $2,000 to tide him over until the arrival of Commodore Morris and the execution of the planned attack on Tripoli. Eaton urged the pasha to be patient and “remember that your brother thirsts for your blood.” Eaton’s letter to Pulis, 6 Aug. 1802 (1 p.), requested him to make the money available to Hamet on condition that he remain in Malta.



   
   Eaton’s enclosures 3 and 4 were probably the copies, filed with the RC, of his letter to Danish consul Holck, 5 Aug. 1802 (1 p.), requesting the latter to “take charge of this office and the affairs of the United States” with Tunis in case of Eaton’s death or absence, and Holck’s affirmative reply of 6 Aug. 1802 (1 p.).



   
   In the letterbook copy, Eaton interlined here: “we are willing to maintain the peace with you on the footing of other small christian nations.”



   
   In the letterbook copy, Eaton wrote in the margin opposite this sentence: “See P. S. to letter of Feb. 1. 1803.”



   
   Eaton placed an asterisk here in the letterbook copy and wrote at the bottom of the page: “*If a sense of national honor and interest cannot excite the energy of Govt. I will try what individual pride can effect!”



   
   Eaton placed an asterisk here in the letterbook copy.


